18‐2688‐cv
     Rushforth v. Berryhill


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 2nd day of July, two thousand nineteen.
 4
 5           PRESENT: DENNIS JACOBS,
 6                            RAYMOND J. LOHIER, JR.,
 7                            SUSAN L. CARNEY,
 8                                    Circuit Judges.
 9           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
10           JAMES RUSHFORTH,
11
12                            Plaintiff‐Appellant,
13
14                     v.                                                         No. 18‐2688‐cv
15
16           NANCY A. BERRYHILL, COMMISSIONER OF
17           SOCIAL SECURITY,
18
19                            Defendant‐Appellee.
20           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
21           FOR APPELLANT:                                            MARK SCHNEIDER, Schneider &
22                                                                     Palcsik, Plattsburgh, NY.
 1         FOR APPELLEE:                               KATHRYN POLLACK, Special
 2                                                     Assistant United States
 3                                                     Attorney, New York, NY
 4                                                     (Ellen E. Sovern, Acting
 5                                                     Regional Chief Counsel—
 6                                                     Region II, Office of the General
 7                                                     Counsel, Social Security
 8                                                     Administration, New York,
 9                                                     NY, on the brief), for Grant C.
10                                                     Jaquith, United States Attorney
11                                                     for the Northern District of
12                                                     New York, Syracuse, NY.

13
14         Appeal from a judgment of the United States District Court for the

15   Northern District of New York (Christian F. Hummel, Magistrate Judge).

16         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

17   AND DECREED that the judgment of the District Court is AFFIRMED.

18         James Rushforth appeals from a judgment of the District Court (Hummel,

19   M.J.) that affirmed a decision of the Commissioner of Social Security denying

20   Rushforth’s request for disability benefits and that granted the Commissioner’s

21   motion for judgment on the pleadings. We assume the parties’ familiarity with

22   the underlying facts and the record of prior proceedings, to which we refer only

23   as necessary to explain our decision to affirm.



                                              2
 1         On appeal, Rushforth argues that the District Court incorrectly applied the

 2   “substantial evidence” standard of review, that the Administrative Law Judge

 3   (ALJ) violated the treating physician rule, that the ALJ improperly found

 4   Rushforth only partially credible, and that the AJL’s decision was otherwise not

 5   supported by substantial evidence.

 6         We affirm substantially for the reasons stated by the District Court in its

 7   Memorandum‐Decision and Order of September 10, 2018.

 8         We have considered all the arguments raised by Rushforth on appeal and

 9   conclude that they are without merit. For the foregoing reasons, the judgment

10   of the District Court is AFFIRMED.

11                                         FOR THE COURT:
12                                         Catherine O=Hagan Wolfe, Clerk of Court




                                              3